DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180105182; hereinafter Kim), in view of Coleman et al. (US 20110184640; hereinafter Coleman).
Regarding Claim 11,
Kim teaches
	A system for broadcasting a basic safety message (BSM) packet from a host vehicle, the system comprising: (Kim: Paragraph [0025])
	a processor; and (Kim: Paragraph [0070])
	a nontransitory computer-readable medium comprising instructions that are executable by the processor, wherein the instructions comprise: (Kim: Paragraph [0076])
		storing at least one path history entry of the host vehicle; (Kim: Paragraph [0053])
	…
		in response to the GNSS position fix being available, calculating a path history entry to be stored among the at least one path history entry based on the GNSS position fix; and (Kim: Paragraph [0060], [0077]) 
		generating and broadcasting the BSM packet based on the at least one path history entry. (Kim: Paragraph [0052])
Kim does not teach
		determining whether a global navigation satellite system (GNSS) position fix is available;
		performing a corrective action on the at least one path history entry in response to the GNSS position fix not being available; 
However in the same field of endeavor, Coleman teaches
		determining whether a global navigation satellite system (GNSS) position fix is available; (Coleman: Paragraph [0027]; GPS is a form of GNSS)
		performing a corrective action on the at least one path history entry in response to the GNSS position fix not being available; (Coleman: Paragraph [0027])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the GNSS fix and path history of Kim with the corrective actions of Coleman for the benefit of providing a less accurate route to a destination when a GPS fix is unavailable and high accuracy isn’t needed. (Coleman: Paragraph [0027])

Regarding Claim 12,
Kim, in view of Coleman, teaches
	The system of claim 11 further comprising a database configured to store the at least one path history entry. (Coleman: Paragraph [0036]-[0037])
	The motivation to combine Kim and Coleman is the same as stated for Claim x above.

Regarding Claim 1, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 2, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.

Claim(s) 3, 7-8, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Coleman, and further in view of Powelson et al. (US 9360335).
Regarding Claim 13, 
Kim, in view of Coleman, teaches
The system of claim 12,…
Kim, in view of Coleman, does not teach
…wherein the instructions for performing the corrective action on the at least one path history entry further comprise deleting the at least one path history entry from the database 
However in the same field of endeavor, Powelson teaches
	…wherein the instructions for performing the corrective action on the at least one path history entry further comprise deleting the at least one path history entry from the database. (Column 9, Lines 63-67; The newly selected route acts as the second path history entry which entirely replaces the first path history entry (the original route) when selected.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the GNSS system of Kim, in view of Coleman, with the deleting of path histories of Powelson for the benefit of obtaining navigation directions for navigating the user of the computing device between an origin and a destination. (Powelson: Column 1, Lines 54-55)

Regarding Claim 17,
Kim, in view of Coleman, and further in view of Powelson teaches
	The system of claim 12, wherein the instructions for performing the corrective action on the at least one path history entry further comprise: 
	determining whether a subsequent GNSS signal comprises information indicating the GNSS position is available; (Powelson: Column 5, Line 58 – Column 6, Line 6)
	in response to determining the subsequent GNSS signal comprises information indicating that the GNSS position fix is available, generating a second path history entry as part of the at least one path history entry; and (Powelson: Column 5, Line 58 – Column 6, Line 6)
	modifying the at least one path history of the database to remove each path history entry obtained prior to the second path history entry. (Powelson: Column 9, Lines 63-67; The newly selected route acts as the second path history entry which entirely replaces the first path history entry (the original route) when selected.)
	The motivation to combine Kim and Coleman is the same as stated for Claim 13 above.

Regarding Claim 18,
Kim, in view of Coleman, and further in view of Powelson teaches
	The system of claim 17, wherein the instructions for performing the corrective action on the at least one path history entry further comprise: 
	determining whether the second path history entry is different from the at least one path history entry obtained prior to the second path history entry; and (Powelson: Column 5, Line 58 – Column 6, Line 6)
	in response to determining the second path history entry is different from the at least one path history entry obtained prior to the second path history entry, modifying the at least one path history of the database to remove each path history entry obtained prior to the second path history entry. (Powelson: Column 9, Lines 63-67; The newly selected route acts as the second path history entry which entirely replaces the first path history entry (the original route) when selected.)
	The motivation to combine Kim and Coleman is the same as stated for Claim 13 above.

Regarding Claim 3, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.
Regarding Claim 7, the claim is analogous to Claim 17 limitations and is therefore rejected under the same premise as Claim 17.
Regarding Claim 8, the claim is analogous to Claim 18 limitations and is therefore rejected under the same premise as Claim 18.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Coleman, and further in view of Verma et al. (US 20100149030; hereinafter Verma).
Regarding Claim 14, 
Kim, in view of Coleman, teaches
The system of claim 12,… 
Kim, in view of Coleman, does not teach
	…wherein the instructions for performing the corrective action on the at least one path history entry further comprise: 
	initiating a timer; 
	in response to initiating the timer, determining a value of the timer when a subsequent GNSS signal comprises information indicating the GNSS position fix is available; 
	determining whether the value of the timer is greater than a threshold value; and 
	in response to determining that the value of the timer is greater than the threshold value, deleting the at least one path history entry from the database.
However in the same field of endeavor, Verma teaches
	…wherein the instructions for performing the corrective action on the at least one path history entry further comprise: 
	initiating a timer; (Verma: Paragraph [0164])
	in response to initiating the timer, determining a value of the timer when a subsequent GNSS signal comprises information indicating the GNSS position fix is available; (Verma: Paragraph [0164]) 
	determining whether the value of the timer is greater than a threshold value; and (Verma: Paragraph [0165])
	in response to determining that the value of the timer is greater than the threshold value, deleting the at least one path history entry from the database. (Verma: Paragraph [0165]; If the timer passes the threshold value that causes a timeout and GPS information that was associated with that timer value is discarded as the GPS engine continues running.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the GNSS system of Kim, in view of Coleman, with the timer of Verma for the benefit of having a low-cost portable position determining and/or reporting device which is small enough to be easily concealed upon an asset which is being tracked. (Verma: Paragraph [0008])
Regarding Claim 4, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.

Claim(s) 9-10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Coleman, and further in view of Kbayer et al. (US 20220099843; hereinafter Kbayer).
Regarding Claim 19, 
Kim, in view of Coleman, teaches
	The system of claim 11, wherein the instructions further comprise:
	…
	generating the BSM packet based on the connection information. (Kim: Paragraph [0053]; The GPS data is included in the BSM which would include the connection information of the GNSS signal.)
Kim, in view of Coleman, does not teach
generating connection information indicating a degree of connection associated with a received GNSS signal; and
However in the same field of endeavor, Kbayer teaches
generating connection information indicating a degree of connection associated with a received GNSS signal; and (Kbayer: Paragraph [0040]-[0044])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the BSM packet of Kim, in view of Coleman, with the connection information of Kbayer for the benefit of proposing a GNSS-signal-based vehicle location method that is reliable, even in urban environments, and can be implemented in real time. (Kbayer: Paragraph [0016])

Regarding Claim 20,
Kim, in view of Coleman, and further in view of Kbayer teaches
	The system of claim 19, wherein the connection information indicates at least one of a partial GNSS position fix and an unavailable GNSS position fix. (Kbayer: Paragraph [0040]-[0044]; The system is capable of receiving any signal level. If the level received is less than full strength then it would be a partial GNSS fix.)
	The motivation to combine Kim and Coleman is the same as stated for Claim 19 above.

Regarding Claim 9, the claim is analogous to Claim 19 limitations and is therefore rejected under the same premise as Claim 19.
Regarding Claim 10, the claim is analogous to Claim 20 limitations and is therefore rejected under the same premise as Claim 20.

Allowable Subject Matter
Claims 5-6 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/6/2022